     Case 9:20-cv-00163-DLC-KLD Document 25 Filed 02/17/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 DANIEL LEPIANE, individually and
 on behalf of similarly situated JOHN             CV 20–163–M–DLC
 DOES 1-100,

                      Plaintiffs,                  ORDER

        vs.

 FNP, INC., d/b/a FIRST NATIONAL
 PAWN; FNP of MONTANA, INC.,
 d/b/a FIRST NATIONAL PAWN;
 FNP of MISSOULA, INC., d/b/a
 FIRST NATIONAL PAWN; FNPS,
 LLC; FIRST NATIONAL
 PROPERTIES, LLC, and DOES 1-5,

                      Defendants.

      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings & Recommendation. (Doc. 17.) Judge DeSoto recommends that the

Court grant Defendants’ motion to dismiss (Doc. 2) as to Count I of Plaintiffs’

complaint, with leave to amend. (Doc. 17 at 14–15.) Importantly, following

issuance of Judge DeSoto’s Findings & Recommendation (Doc. 17), Plaintiffs

filed an amended complaint. (Doc. 19.)

      The amended complaint supersedes Plaintiffs’ original complaint and moots

Defendants’ motion to dismiss to the extent it attacked the original complaint.

Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                         -1-
      Case 9:20-cv-00163-DLC-KLD Document 25 Filed 02/17/21 Page 2 of 2



Authority exists for the proposition that this Court may nonetheless treat

Defendants’ motion to dismiss as targeting the amended complaint. Pettaway v.

Nat’l Recovery Sols., LLC, 955 F.3d 299, 303–04 (2d Cir. 2020); see also Williams

v. Southern Or. Credit Serv., Inc., 2016 WL 8261902, *1–2 (D. Or. 2016). Given

the posture of this case, however, the Court declines to take this approach.

Defendants are free to file another motion should they elect to do so.

      Accordingly, IT IS ORDERED that the Court declines to adopt Judge

DeSoto’s Findings & Recommendation (Doc. 17) on the grounds that it is moot.

      IT IS FURTHER ORDERED that Defendants’ motion (Doc. 2) is DENIED

as moot.

      DATED this 17th day of February, 2021.




                                        -2-
